This is an appeal from an order of the superior court admitting to probate the last will and testament of Virginia Miller, deceased.
No bill of exceptions or statement of facts has been brought to this court. The order from which the appeal is prosecuted recites that Virginia Miller died on or about July 22, 1927; that on February 17, 1916, she had executed a will; that subsequent to that time and some time during the month of July, 1921, she executed a second will, and that this last will was duly attested
". . . by the said Virginia Miller as required by law, that at the time of executing the same she was of lawful age and of sound mind and not acting under duress, menace, fraud, or undue influence or in any respect incompetent to execute said will; that by the execution of said subsequent will the said Virginia Miller revoked the former will." *Page 523 
It is the second will that was admitted to probate by the order from which the beneficiary and the executor named in the first will have appealed.
[1] There is a presumption in favor of the correctness of the trial court's order or judgment. There being no facts before us, the order must necessarily be sustained. In a long line of cases this court has held that evidence taken upon a trial before the superior court must be brought here by either bill of exceptions or statement of facts, properly certified to by the trial court. Such evidence cannot be brought before us in the clerk's transcript.
The judgment will be affirmed.
FULLERTON, FRENCH, and PARKER, JJ., concur. *Page 524